DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to an error correction method comprising steps of obtaining an an output signal and an amplitude value of a feed forward equalizer; perform level decision on the output signal based on the amplitude values to obtain a first decision signal; perform (1/(1+D)) decoding on the first decision signal to obtain a first decoded signal, and determining a second decision signal based on the first decoded signal; in response to determining that an absolute value of the second decision signal is greater than (M-1), determining that a burst error occurs in the second decision signal; and correcting the burst error in the second decision signal. Closest prior art, Ling et al. US 6,167,082, discloses an error correction method comprising steps of obtaining an an output signal of a feed forward equalizer; perform level decision on the output signal based on the amplitude values to obtain a first decision signal; perform decoding on the first decision signal to obtain a first decoded signal. However, prior art of record fails to disclose either alone or in combination the details of determining a second decision signal based on the first decoded signal; in response to determining that an absolute 
Regarding claims 2-7:
Claims 2-7 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest determining a second decision signal based on the first decoded signal; in response to determining that an absolute value of the second decision signal is greater than (M-1), determining that a burst error occurs in the second decision signal; and correcting the burst error in the second decision signal as recited in claims 8 and 15 for the same reason stated in claim 1 above.
Regarding claims 9-14:
Claims 9-14 are allowed as being dependent on claim 8.
Regarding claims 16-20:
Claims 16-20 are allowed as being dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633